Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1091
                     Lower Tribunal No. 18-19947 SP
                          ________________


             Express Damage Restoration, LLC, etc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



      An appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     The Diener Firm, P.A., and Erik D. Diener (Plantation), for appellant.

      Cole, Scott & Kissane, P.A. and David C. Borucke (Tampa), for
appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Express Damage Restoration, LLC v. Citizens Prop.

Ins. Corp., 320 So. 3d 305 (Fla. 3d DCA 2021).




                                    2